Citation Nr: 1613126	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an ear infection.

2. Entitlement to service connection for a cardiac disability, claimed as a racing heart or murmur, to include as secondary to service-connected bipolar disorder.

3. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to initial ratings for bipolar disorder in excess of 10 percent disabling from March 26, 1992 to November 1, 1994, in excess of 30 percent disabling from November 1, 1994 to June 19, 2000, and in excess of 50 thereafter; and entitlement to service connection for an ocular migraine and an ingrown toenail were remanded in April 2014 also with the claims currently on appeal.  Following development conducted pursuant to that remand, in a November 2014 rating decision the AOJ granted a 100 percent rating for bipolar disorder from March 26, 1992, and service connection for an ocular migraine and for an ingrown toenail.  As the issues on appeal have been granted, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in March 2014 that he had relocated to Florida for the past year and received treatment at VA facilities in Miami and Ft. Lauderdale.  Since such treatment records are not associated with the claims file, remand is required to obtain them.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Miami VA healthcare system, to include the Ft. Lauderdale Vet Center.  Additionally, obtain VA treatment records dating since September 2014.  If any requested records are not available, the Veteran and his representative should be notified of such.

2. Then, re-adjudicate the claims.  If the benefits sought are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




